                 Case 3:21-cv-05556 Document 1 Filed 07/20/21 Page 1 of 6




 1 Emiliano Malizia (SBN 298545)
   E-mail:        emiliano.malizia@tlrtlaw.com
 2 S. Martin Keleti (SBN 144208)
   E-mail:        smartin.keleti@tlrtlaw.com
 3 TOSOLINI, LAMURA, RASILE & TONIUTTI, LLP
   9465 Wilshire Boulevard, Suite 300
 4 Beverly Hills, California 90212
   Telephone:     (323) 989-7014
 5 Fax:           (646) 536-8719

 6 Attorneys for plaintiff Michele Galotta

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA
10 MICHELE GALOTTA, an individual,                       Case No.: 3:21-cv-5556
11                   Plaintiff,                          COMPLAINT FOR DEFAMATION
12          vs.
13 MUDDY WATERS CONSULTING LLC, a                        JURY TRIAL DEMANDED
   Delaware limited liability company;
14 MUDDY WATERS CAPITAL LLC, a
   Delaware limited liability company, and
15 CARSON C. BLOCK, an individual,

16                   Defendants.
17          Plaintiff Michele Galotta alleges:
18                                               JURISDICTION
19          1.       The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332, as there is
20 complete diversity between plaintiff and defendants, and the amount in controversy exceeds

21 $75,000, exclusive of costs and attorney fees.

22                                                    VENUE
23          2.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1), because all
24 defendants reside in the same state, and at least one of the defendants resides in this district. Venue

25 is also proper pursuant to 28 U.S.C. § 1391(b)(2), because a substantial part of the events or

26 omissions giving rise to the claims asserted occurred in this district.

27                                                  PARTIES
28          3.       Plaintiff Michele Galotta (“Plaintiff”) is an individual, a citizen of Italy.

                                                  COMPLAINT
                                                      1
                 Case 3:21-cv-05556 Document 1 Filed 07/20/21 Page 2 of 6




 1          4.       Defendant Mudddy Waters Capital LLC (“Capital”) is a limited liability company

 2 organized and existing under the laws of the State of Delaware with its principal place of business

 3 in the State of California.

 4          5.       Defendant Muddy Waters Consulting LLC (“Consulting”) is a limited liability

 5 company organized and existing under the laws of the State of Delaware with its principal place of

 6 business in the State of California.

 7          6.       Defendant Carson C. Block (“Block”) is the founder of, and research director for,

 8 Capital and Consulting, as well as the sole member and member-manager of Capital and

 9 Consulting, to which Plaintiff will refer collectively as “Muddy Waters.” Block resides in
10 California. Plaintiff will refer to Muddy Waters and Block collectively as “Defendants.”

11          7.       Each of the Defendants was the agent, employee, alter ego, or co-conspirator of each
12 of the other Defendants, and was at all times acting within the purpose and scope of said agency,

13 employment, and conspiracy, and each of the Defendants has ratified and approved the acts of the

14 remaining Defendants.

15                                                 COUNT 1
16                                              DEFAMATION
17                                   [by Plaintiff against all Defendants]
18          8.       Plaintiff realleges and incorporates by reference paragraphs 1 through 7 as if fully set
19 forth.

20          9.       Plaintiff is an accountant who has cooperated with Federico Salmoiraghi
21 (“Salmoiraghi”), with regard to certain businesses they owned together.

22          10.      Solutions 30 Eastern Europe, s.r.l.(“Solutions 30 EE”) is an international company
23 committed to provide help desk services to private companies worldwide. Under the supervision of

24 Salmoiraghi, Solutions 30 EE has been operating successfully. Solutions 30 SE, a company

25 publicly-traded on the Euronext Paris exchange, outsources some of its back-office activities, in

26 Italy and in Eastern Europe, to Solutions EE.

27          11.      On November 16, 2020, Gianbeppi Fortis, Chairman of Solutions SE, forwarded to
28 Salmoiraghi an anonymous report (the “Report”) which Mr. Fortis had received. The Report

                                                 COMPLAINT
                                                     2
              Case 3:21-cv-05556 Document 1 Filed 07/20/21 Page 3 of 6




 1 concerned Solutions 30 SE. Although the Report is anonymous, Plaintiffs are informed and believe

 2 that Defendants wrote and sent the Report to Solutions SE.

 3          12.     Among other things, the Report falsely and baselessly accused Solutions SE and its

 4 related companies (a) were connected to and facilitating activities of money laundering; and

 5 (b) employing former and current criminals as representatives.

 6          13.     On or about December 8, 2020, Bloomberg published the Report. On social media

 7 (Twitter), Defendants denied being the source of the Report, yet republished the substance of the

 8 Report and endorsed it for Defendants’ readership of more than 180,000 followers. The extreme and

 9 irresponsible language from the Report, and the commentary about it, echoed through the
10 blogosphere, just as Defendants planned.

11          14.     On or about January 25, 2021, Defendants sent a letter to Mr. Fortis, not only
12 questioning Solutions 30 SE, but defaming Salmoiraghi personally, and by implication companies

13 affiliated with him. The January 25, 2021 letter stated in pertinent part:

14                  We remain short S30, and in our view, the Anonymous Report’s
                    allegations of fraud and money laundering are likely at least
15                  directionally correct. . . . .
                    ....
16                  . . . (Mr. Salmoiraghi has a long history of dealings with S30, such as,
                    BSS was once owned, in part, by RZA Connect S.R.L., which is
17                  current owned by Mr. Salmoiraghi through various intermediate
                    entities)
18

19          15.     On or about April 9, 2021, Defendants sent a letter to Mr. Fortis, this time repeatedly
20 defaming Plaintiff personally, and by implication companies affiliated with him. The April 9, 2021

21 letter stated in pertinent part:

22                  How could S30 key business partner and courtier Federico Salmoiraghi
                    form a company called Manpower Services Ltd. in Bulgaria with the
23                  same Michele Galotta who had been arrested as part of the organized
                    crime mass arrest operation called “Operation Black Spirit”? Fredo
24                  states that the arrested Michele Galotta is “a gangster arrested and
                    imprisoned since 12/9/19”, and asks “How do you explain that he could
25                  start a Manpower business on 3/11/21?”
26          16.     The same letter dated April 9, 2021, stated in pertinent part:
27                  Just as we can’t explain exactly how Mr. Angelo Zito’s former
                    associates, the Graviano Brothers, smuggled their semen out of prison,
28                  we don’t know how Mr. Galotta co-founded this company from the joint
                    (if indeed he is still there). However, we do have the public records
                                                  COMPLAINT
                                                       3
               Case 3:21-cv-05556 Document 1 Filed 07/20/21 Page 4 of 6




 1                  suggesting that Mr. Salmoiraghi did indeed co-found this company with
                    (as Fredo puts it) “a gangster”.
 2

 3          17.     A brief research into Plaintiff’s status as an Italian citizen would have enabled

 4 Defendants to ascertain the falsity of the tweet. Instead, Defendants not only included false

 5 information in their public letter dated April 9, 2021, based on the alleged tweet by “Fredo”, they

 6 doubled down including their own false speculations with regard to Galotta having “co-founded

 7 [the] company from the joint”.

 8          18.     In addition, Defendants allude to Plaintiff possibly still being in prison and

 9 conducting business from there, which, much like the assertion that Plaintiff had “co-founded [the]
10 company from the joint”, was not included in the alleged tweet and was the product of their

11 unsupported speculation, with no regard for Plaintiff’s reputation.

12          19.     As his history clearly confirms, not only was Galotta never confined to jail nor
13 prison, his criminal background as of the date of this complaint, is entirely immaculate.

14          20.     Defendants’ defamatory statements regarding Plaintiff in connection with
15 Salmoiraghi and his companies, defame him and his companies by implying that employed

16 individuals who had been in jail in order to facilitate a money laundering scheme. Defendants’

17 statements in these areas are outrightly false or create a false implication that Plaintiff is unethical

18 and, more importantly, that the companies with which he is affiliated are unsafe investments.

19          21.     While Defendants sometimes attempt to remain vague and in engage in insinuation
20 and speculation, in order to limit their exposure to defamation, their tactics are at times more direct,

21 but even when not, they are transparent.

22          22.     As set forth above, Defendants have, through their statements about the alleged
23 unlawful activities by Plaintiff and his companies, with focus on the companies that are connected

24 to Salmoiraghi, publicly stated or implied that Plaintiff has criminal associations and background,

25 and that Plaintiff was employed as a former criminal in order to facilitate a money laundering

26 scheme.

27          23.     As set forth in detail above, these implied statements of fact are demonstrably false
28 and misleading. Defendants have made these statements and implications by the selection and

                                                 COMPLAINT
                                                     4
                 Case 3:21-cv-05556 Document 1 Filed 07/20/21 Page 5 of 6




 1 juxtaposition of true statements so as to imply a defamatory connection between them, as well as by

 2 omitting facts that would have dispelled the defamatory implication and revealed the truth.

 3          24.      Defendants made these statements either knowing that they were false, or in reckless

 4 disregard of their truth or falsity Through Defendants’ malice toward Solutions 30 SE, Defendants

 5 have acted without regard to the rights of others affected by Defendants’ defamatory statements or

 6 the effect Defendants’ actions would have on Plaintiff and his reputation.

 7          25.      These implied statements of fact have harmed and will harm or threaten to harm

 8 Plaintiff in his business. The allegations of dishonesty and of violating the law culminating in an

 9 arrest and imprisonment that never took place, are defamatory per se. Because Defendants’ false
10 and misleading statements are defamatory per se, damages are presumed, for Galotta, an individual,

11 for the damage is to his personal reputation. Plaintiff has been (and likely be further) substantially

12 injured as a result of these false statements including, among other things, loss of goodwill. Plaintiff

13 has lost business and continues to suffer the repercussions of the false statements on his reputation

14 and ability to secure new agreements. The baseless allegations threaten to have the business

15 community, and in particular, financial institutions, shun Plaintiff and his companies, and cause

16 Plaintiff to lose access to banking services and the like. This harm and risk of future harm is

17 ongoing.

18                                         PRAYER FOR RELIEF
19          WHEREFORE, Plaintiff prays:
20          1.       For damages according to proof;
21          2.       For exemplary and punitive damages;
22          3.       For costs of suit;
23          4.       For attorney fees to the extent permitted by law; and
24          5.       For such further legal and equitable relief this Court deems just and proper
25 Dated: July 20, 2021                    TOSOLINI, LAMURA, RASILE & TONIUTTI, LLP
26                                         By: /s/ S. Martin Keleti
                                           S. Martin Keleti
27                                         Attorneys for plaintiff Michele Galotta

28

                                                 COMPLAINT
                                                     5
            Case 3:21-cv-05556 Document 1 Filed 07/20/21 Page 6 of 6




 1                                    DEMAND FOR JURY TRIAL

 2        Plaintiff demands a trial by jury of all issues so triable.

 3 Dated: July 20, 2021                   TOSOLINI, LAMURA, RASILE & TONIUTTI, LLP

 4                                        By: /s/ S. Martin Keleti
                                          S. Martin Keleti
 5                                        Attorneys for plaintiff Michele Galotta

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                COMPLAINT
                                                    6
